700 S.E.2d 925 (2010)
STATE of North Carolina
v.
Jathiyah AL-BAYYINAH.
No. 550A03-2.
Supreme Court of North Carolina.
August 26, 2010.
Elizabeth Hambourger, Durham, for Jathiyah Al-Bayyinah.
Edwin W. Welch, Special Deputy Attorney General, for State of NC.
Upon consideration of the petition filed by Defendant on the 5th of March 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Davie County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 26th of August 2010."